department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c date offic e of c h ief c o u n sel number release date cc dom it a frev-109424-97 uilc memorandum for national director of systems and accounting from heather c maloy deputy associate chief_counsel domestic subject taxability of mileage this chief_counsel_advice is in response to your memorandum dated date issuance of this response was delayed until the publication of revrul_99_7 1999_5_irb_4 date attached which modifies and supersedes earlier service position on the issues involved chief_counsel_advice is not binding on examination or appeals and is not a final case determination this document is not to be relied upon or otherwise cited as precedent legend x issue what are the rules for determining the proper tax treatment of reimbursements that x provides to its personnel who are required to incur daily transportation_expenses in going between their residences and a business location other than the designated office of each conclusion this memorandum provides a general overview of the applicable law and service position in the daily transportation expense deduction and reimbursement area and it addresses the questions raised in your memorandum 1your memorandum does not raise and this response does not address issues concerning the tax treatment of traveling expenses paid_or_incurred while away_from_home_overnight in the pursuit of a trade_or_business see revrul_93_86 1993_2_cb_71 for the proper application of sec_162 to overnight travel frev-109424-97 facts your memorandum asks several questions about the rules in this area and for more specific information about the rules our response will specifically address each of your questions law sec_162 of the internal_revenue_code allows a deduction for ordinary and necessary business_expenses paid_or_incurred in carrying_on_a_trade_or_business deductible expenses include business_expenses paid_or_incurred by a taxpayer in_connection_with_the_performance_of_services as an employee 54_tc_374 as discussed below certain daily transportation_expenses of an employee are deductible business_expenses under sec_162 while other daily transportation_expenses of an employee are nondeductible personal expenses under sec_262 sec_62 allows a deduction from gross_income for reimbursed expenses of employees under a reimbursement or other expense allowance arrangement with the employer sec_62 provides that an arrangement will not be treated as a reimbursement or other expense allowance arrangement if the arrangement does not require substantiation of covered expenses or the employee may retain any amounts in excess of substantiated expenses sec_1_62-2 of the income_tax regulations sets forth rules for reimbursement or other expense allowance arrangements and for payments made under such arrangements these rules provide that an amount_paid by an employer to an employee under an arrangement that meets specified requirements is treated as paid under an accountable_plan an amount treated as paid under an accountable_plan is excluded from the employee's gross_income is not reported as wages and is exempt from the withholding and payment of employment_taxes if the arrangement does not satisfy one or more of the specified requirements all amounts paid under the arrangement are treated as paid under a nonaccountable_plan an amount treated as paid under a nonaccountable_plan is included in the employee's gross_income is reported as wages and is subject_to the withholding and payment of employment_taxes the three specific requirements that a reimbursement or other expense allowance arrangement must meet in order to be treated as an accountable_plan are business connection advances allowances or reimbursements under the arrangement must be provided for business_expenses that are deductible under 2the employment_taxes_generally include income_tax_withholding and the federal_insurance_contributions_act taxes frev-109424-97 sec_161 - and that are paid_or_incurred by the employee in_connection_with_the_performance_of_services as an employee of the employer substantiation each business_expense under the arrangement must be substantiated to the payor within a reasonable period of time using adequate_records although the elements to be substantiated vary somewhat depending on the type of expense for transportation_expenses the elements are amount time use and business_purpose returning amounts in excess of expenses in general the arrangement must require the employee to return to the payor within a reasonable period of time amounts paid under the arrangement in excess of the expenses substantiated the position of the service on the deductibility of daily transportation_expenses paid_or_incurred by a taxpayer in going between the taxpayer's residence and one or more work locations is succinctly summarized in the holding of revrul_99_7 as follows in general daily transportation_expenses incurred in going between a taxpayer’s residence and a work location are nondeductible commuting expenses however such expenses are deductible under the circumstances described in paragraph or below a taxpayer may deduct daily transportation_expenses incurred in going between the taxpayer’s residence and a temporary_work_location outside the metropolitan area where the taxpayer lives and normally works however unless paragraph or below applies daily transportation_expenses incurred in going between the taxpayer’s residence and a temporary_work_location within that metropolitan area are nondeductible commuting expenses if a taxpayer has one or more regular work locations away from the taxpayer’s residence the taxpayer may deduct daily transportation_expenses incurred in going between the taxpayer’s residence and a temporary_work_location in the same trade_or_business regardless of the distance if a taxpayer’s residence is the taxpayer’s principal_place_of_business within the meaning of sec_280a the taxpayer may deduct daily transportation_expenses incurred in going between the residence and another work location in the same trade_or_business regardless of whether the other work location is regular or temporary and regardless of the distance 3an arrangement for automobile mileage allowances may provide special rules for returning amounts in excess of expenses see section dollar_figure of revproc_98_63 1998_52_irb_25 frev-109424-97 the following rules apply in determining whether a work location is temporary for purposes of rev_rul if employment at a work location is realistically expected to last and does in fact last for year or less the employment is temporary in the absence of facts and circumstances indicating otherwise if employment at a work location is realistically expected to last for more than year or there is no realistic expectation that the employment will last for year or less the employment is not temporary regardless of whether it actually exceed sec_1 year if employment at a work location initially is realistically expected to last for year or less but at some later date the employment is realistically expected to exceed year that employment will be treated as temporary in the absence of facts and circumstances indicating otherwise until the date that the taxpayer’s realistic expectation changes and will be treated as not temporary after that date once a taxpayer arrives at a work location away from the residence the transportation_expenses incurred in then going to another work location away from the residence are generally deductible under sec_162 as a business_expense revrul_55_109 1955_1_cb_261 analysis we will now address the specific questions that you posed in your memorandum some of your questions have been modified to conform with the chief_counsel_advice format unless otherwise provided our discussion assumes that holding of revrul_99_7 relating to home_office rules under sec_280a does not apply the lack of a definable time period a major issue is the lack of a definable time period or the bright line when mileage would become taxable currently the revrul_90_23 c b and other guidance refer to the days or weeks as the period when the mileage is claimed it is not taxable the question is how many weeks of mileage reimbursement can be claimed before the mileage becomes taxable in addition if the internal_revenue_service were to define a bright line as eight weeks should that be interpreted as travel to a temporary duty tdy site on consecutive work days or the number of days which would aggregate to eight weeks over a period of months when mileage is found to be taxable is it taxable from the first day of the travel or the first day after the bright line period revrul_99_7 modifies and supersedes revrul_90_23 by providing a definition of temporary_work_location that generally considers a period of year or less to be a temporary period this definition set out above should clear up much of the confusion about determining whether a period is temporary or indefinite frev-109424-97 if the employee is initially expected to perform services at a particular location for more than a temporary period that is for more than year the employment is regular and none of the daily transportation_expenses with respect to that work location is deductible the reimbursement of those daily transportation_expenses would be treated as paid under a nonaccountable_plan such reimbursement would be included in the employee's income would be reported as wages and would be subject_to the withholding and payment of employment_taxes withholding another issue involves withholding_tax fica etc on these payments x does not currently withhold on taxable travel payments processed through its financial system the reason is that x did not design the financial system to act as a payroll system and to withhold taxes although x realizes that withholding on these payments should occur it is x’s understanding that it meets the requirements of the internal_revenue_code i r c by issuing forms w-2 to employees do you concur with this assessment that withholding on these payments is desirable but it is not a mandatory requirement an amount_paid under a reimbursement or other expense allowance arrangement for nondeductible business_expenses is treated as paid under a nonaccountable_plan an amount treated as paid under a nonaccountable_plan is included in the employee's gross_income is reported as wages and is subject_to the withholding and payment of employment_taxes issuing only a form_w-2 without having withheld or paid the applicable employment_taxes on an amount_paid under a nonaccountable_plan does not comply with the applicable provisions of the code or the regulations flexiplace how is this rule applied if the employee is involved in flexiplace and the office is the home the requirement is to tax mileage and the associated charges parking tolls for trips from the residence to a tdy site but if the employee leaves from the office then the reimbursements are not taxable is it reasonable to conclude that the mileage is not taxable since the employee is leaving from the office under the flexiplace concept if an employee’s flexiplace work location in the residence is the employee’s principal_place_of_business under sec_280a holding of revrul_99_7 allows the sec_280a generally provides that an employee may claim a home_office deduction with respect to the portion of the residence exclusively used on a regular basis and for the convenience_of_the_employer as the employee’s principal_place_of_business generally an employee’s home_office satisfies sec_280a if it meets the relative importance and time tests set forth in 506_us_168 1993_1_cb_45 see revrul_94_24 1994_1_cb_87 also sec_280a frev-109424-97 employee to deduct the daily transportation_expenses of going between the flexiplace work location and any regular or temporary_work_location in the same trade_or_business if it is substantiated to x that the employee’s flexiplace work location is the employee’s principal_place_of_business within the meaning of sec_280a and the other accountable_plan requirements are met x’s reimbursement of these expenses would be excluded from the employee's income would not be reported as wages and would not be subject_to the withholding and payment of employment_taxes if the flexiplace location at the employee's residence is not the employee's principal_place_of_business under sec_280a the daily transportation_expenses incurred by the employee in going between the employee's residence and a regular post of duty away from the residence are not deductible the reimbursement of these expenses would be treated as paid under a nonaccountable_plan such reimbursement would be included in the employee's income would be reported as wages and would be subject_to the withholding and payment of employment_taxes however the employee's expenses of going between the residence and a temporary_work_location within the meaning of rev_rul would be deductible assuming the employee has a regular work location away from the residence the reimbursement of these expenses if the other accountable_plan requirements are met would be excluded from the employee's income would not be reported as wages and would not be subject_to the withholding and payment of employment_taxes reimburse mileage only for the distance from the office to the tdy site is the taxability of mileage still an issue if the employee is reimbursed only for the mileage from the office to the tdy site for example if the tdy site is miles from the office and miles from the employee's home the employee would only be reimbursed for miles even if the departure point was the residence in addition the employee would not receive any reimbursement if the residence was closer to the tdy site than the office would the mileage and associated expenses still be taxable under these circumstances although the transportation_expenses incurred in going between the regular office and a tdy site are deductible pursuant to revrul_55_109 these expenses are not being incurred by an employee who goes directly between the residence and the tdy site therefore the employee's daily transportation_expenses between an employee's residence and a work location away from the residence are subject_to the applicable rules in revrul_99_7 discussed above that is for an employee with a regular work location these expenses are deductible only if the tdy site is a temporary work provides that the term principal_place_of_business includes a place of business that is used by the taxpayer for the administrative or management activities of any trade_or_business of the taxpayer if there is no other fixed location of such trade_or_business where the taxpayer conducts substantial administrative or management activities of such trade_or_business frev-109424-97 location within the meaning of revrul_99_7 as set forth on page if the tdy site is a temporary_work_location within the meaning of rev_rul the reimbursement of the daily transportation_expenses would be treated as paid under an accountable_plan assuming the other accountable_plan requirements are met such reimbursement would be excluded from the employee’s income would not be reported as wages and would not be subject_to the withholding and payment of employment_taxes if the tdy site is not a temporary_work_location within the meaning of revrul_99_7 the daily transportation_expenses are not deductible the reimbursement of these expenses would be treated as paid under a nonaccountable_plan such reimbursement would be included in the employee’s income would be reported as wages and would be subject_to the withholding and payment of employment_taxes voluntary compliance any_tax system that x puts into place will be based on voluntary compliance x cannot determine when these taxable events occur without the employees’ input the basic plan would be for x’s travel reimbursement accounting system to ask the employee if the mileage being claimed meets certain listed taxability criteria if the employee answers yes then the expenses will be flagged as taxable and stored in x’s financial system until the form_w-2 is issued based on this outline does the plan meet the requirements of the i r c even if x does not withhold one of the requirements of an accountable_plan is that each business_expense must be substantiated to the payor in accordance with sec_1_62-2 under these rules the employee must provide information sufficient to substantiate the requisite elements of each expenditure including the business_purpose of the expense if the employee does not provide such information payments to that employee under the arrangement will be treated as paid under a nonaccountable_plan further pursuant to sec_1 d if the payor arranges to pay an amount to an employee regardless of whether the employee incurs deductible business_expenses the entire expense arrangement will be treated as a nonaccountable_plan an amount treated as paid under a nonaccountable_plan is included in the employee's gross_income is reported as wages and is subject_to the withholding and payment of employment_taxes issuing only a form_w-2 without having withheld on an amount_paid under a nonaccountable_plan is not in full compliance with the requirements of the applicable provisions of the code or the regulations condition_of_employment if x made using a personal vehicle a condition_of_employment would this requirement have any impact on the taxability of mileage an employer's directive that an employee incur daily transportation_expenses is not controlling in determining the deductibility or nondeductibility of these expenses or the taxability of the reimbursement of these expenses frev-109424-97 this memorandum is for your general information and is advisory only it is not intended to be conclusive as to the tax consequences for any specific taxpayer if we can be of further assistance please contact george baker of my office at attachment revrul_99_7
